United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 19, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-10945
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

PHILIP MARK DECKER, also known as Phillip Mark Decker,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:06-CR-41-ALL
                       --------------------

Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Philip Mark Decker appeals his sentence following a guilty

plea to uttering counterfeit obligations in violation of

18 U.S.C. § 472.   Decker argues that the district court erred

in denying a reduction in his offense level for acceptance of

responsibility.

     Because Decker did not admit all of the conduct relevant to

his offense, the district court’s determination that he did not

accept responsibility is not without foundation.   See United

States v. Washington, 340 F.3d 222, 227 (5th Cir. 2003).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
            No. 06-10945
                 -2-

AFFIRMED.